UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7187


JOSHUA ADAM CONLAN,

                Petitioner - Appellant,

          v.

ERIC D. WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District Judge.
(1:16-cv-00116-LO-MSN)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Adam Conlan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joshua Adam Conlan, a federal prisoner, appeals the district

court’s   order   denying   relief   on   his   28   U.S.C.   § 2241   (2012)

petition.     We have reviewed the record and find no reversible

error.    Accordingly, although we grant leave to proceed in forma

pauperis, we affirm the judgment of the district court.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2